      Case: 3:20-cv-00670-bbc Document #: 20 Filed: 06/03/21 Page 1 of 1




                IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF WISCONSIN

TINA M. MALONE,

                   Plaintiff,
      v.
                                                      Case No. 20-cv-670-bbc
ANDREW M. SAUL,
Commissioner of Social Security,

                   Defendant.


                          JUDGMENT IN A CIVIL CASE


      IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendant Andrew M. Saul, Commissioner of Social Security against plaintiff Tina

M. Malone affirming the Commissioner’s decision and dismissing this case.




      s/ K. Frederickson, Deputy Clerk                           6/03/2021
       Peter Oppeneer, Clerk of Court                               Date
